Title: To Thomas Jefferson from William Barret, 31 July 1823
From: Barret, William
To: Jefferson, Thomas


Sir
Richmond
31 July 1823
I am now under the necessity of calling on you for payment of the balance of your bond to A. Robertson & Co transferred by them for the benefit of Royal Miller of London.I regret to be forced to make this call on you at present and if in my power would chearfully have waited your convenience—My being but an Agent in this matter is sufficient reason for my urgency  and hope Sir you will make this allowance—I am SirWith my great respect Your Mo Obt ServantWilliam Barret